USCA11 Case: 21-11904      Date Filed: 12/08/2021   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11904
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
GALLOWAY RICH, III,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
             D.C. Docket No. 3:12-cr-00036-RV-1
                   ____________________
USCA11 Case: 21-11904         Date Filed: 12/08/2021      Page: 2 of 3




2                       Opinion of the Court                  21-11904


Before WILLIAM PRYOR, Chief Judge, LUCK and LAGOA, Cir-
cuit Judges.
PER CURIAM:
       Galloway Rich III, a federal prisoner, appeals pro se the de-
nial of his motion for compassionate release. See 18 U.S.C.
§ 3582(c)(1)(A). The district court ruled that Rich identified “noth-
ing that constitutes an ‘extraordinary and compelling’ reason for
compassionate release,” U.S.S.G. § 1B1.13, and, in the alternative,
that there were “no [statutory sentencing] factors that warrant a
reduction or release now,” 18 U.S.C. § 3553(a). We affirm.
       We review the denial of a motion for compassionate release
for abuse of discretion. United States v. Harris, 989 F.3d 908, 911
(11th Cir. 2021). “A district court abuses its discretion if it applies
an incorrect legal standard, follows improper procedures in making
the determination, or makes findings of fact that are clearly erro-
neous.” Id. (quoting Cordoba v. DIRECTV, LLC, 942 F.3d 1259,
1267 (11th Cir. 2019)).
       A district “court may not modify a term of imprisonment
once it has been imposed” except in specified circumstances. 18
U.S.C. § 3582(c); see United States v. Jones, 962 F.3d 1290, 1297
(11th Cir. 2020). Section 3582(c), as amended by the First Step Act,
gives the district court discretion to “reduce the term of imprison-
ment . . . after considering the factors set forth in section 3553(a) to
the extent that they are applicable” if a reduction is warranted for
USCA11 Case: 21-11904        Date Filed: 12/08/2021    Page: 3 of 3




21-11904               Opinion of the Court                       3

“extraordinary and compelling reasons” and “is consistent with ap-
plicable policy statements issued by the Sentencing Commission.”
18 U.S.C. § 3582(c)(1)(A). So the district court may deny a motion
to reduce because no “extraordinary and compelling reasons” exist
or because relief is inappropriate based on the statutory sentencing
factors. See United States v. Tinker, 14 F.4th 1234, 1237–38 (11th
Cir. 2021).
       We need not address Rich’s argument that the statutory sen-
tencing factors weighed in favor of early release because we can
affirm on the alternative ground that he failed to establish an ex-
traordinary and compelling reason to justify his early release. Rich
argued that he risked contracting COVID-19 in prison based on his
body mass index of 30.7 and his hypertension. See U.S.S.G.
§ 1B1.13 cmt. n.1(A). The district court found that Rich’s medical
conditions did not qualify as extraordinary and compelling enough
to warrant early release. See Harris, 989 F.3d at 912. The district
court also found that “the risks [Rich faced] from COVID-19 are
now quite low while he is incarcerated” due to measures under-
taken by the prison system to prevent transmission. And the district
court correctly reasoned that a reduction of Rich’s sentence had to
comport with the definition of “extraordinary and compelling rea-
sons” in section 1B1.13. See United States v. Bryant, 996 F.3d 1243,
1252–62 (11th Cir.), cert. denied, No. 20-1732 (U.S. Dec. 6, 2021).
       We AFFIRM the denial of Rich’s motion for compassionate
release.